Citation Nr: 0827672	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-25 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II. 

2.  Entitlement to service connection for peripheral 
neuropathy, bilateral upper and lower extremities.

3.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel



INTRODUCTION

The veteran had active duty service from November 1961 to 
June 1964.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2005, a 
statement of the case was issued in June 2005, and a 
substantive appeal was received in August 2005.  In his 
substantive appeal, the veteran requested a Board hearing at 
the local RO, which was scheduled in January 2008.  However, 
the veteran failed to appear and has not filed a motion 
requesting a new hearing.   


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam at any time, and his 
Korean service did not include any service between April 1968 
and July 1969.  

2.  Diabetes mellitus, type II, was not manifested during the 
veteran's military service or for many years thereafter, nor 
is it otherwise related to the veteran's active duty service, 
including exposure to herbicides.

3.  Peripheral neuropathy, bilateral upper and lower 
extremities, was not manifested during the veteran's military 
service or for many years thereafter, nor is it otherwise 
related to the veteran's active duty service, including 
exposure to herbicides.

4.  The veteran did not engage in combat with the enemy. 

5.  The veteran's claimed inservice stressors have not been 
corroborated. 

6.  Any current diagnosis of PTSD is not based on a verified 
stressor. 

7.  An acquired psychiatric disability was not manifested 
during the veteran's active duty service. 


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or 
aggravated by active service, nor may it be presumed to be 
incurred in or aggravated by such service as secondary to 
exposure to herbicides.  38 U.S.C.A. §§ 1131, 1116, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 
(2007).

2.  Peripheral neuropathy, bilateral upper and lower 
extremities, was not incurred in or aggravated by active 
service, nor may it be presumed to be incurred in or 
aggravated by such service as secondary to exposure to 
herbicides.  38 U.S.C.A.  §§ 1131, 1116, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 (2007).

3.  An acquired psychiatric disability, to include PTSD, was 
not incurred in or aggravated during the veteran's active 
duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a May 2004 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought on 
appeal.  The letter also included a PTSD stressor 
questionnaire.  The appellant was also advised of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in May 2004, which was prior to the 
July 2004 rating decision.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection.  Further, a March 2006 letter 
gave notice of the types of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment and personnel records, VA treatment 
records, and lay statements.  The Board notes that additional 
medical records regarding treatment of the PTSD would not 
provide a basis to award the veteran service connection for 
this disability without confirmed stressors.  Accordingly, 
the Board finds no basis to remand this case to the RO for 
additional development even assuming that additional 
pertinent medical records regarding PTSD were available.  As 
discussed in more detail below, the veteran has supplied no 
information that would provide a basis to confirm the 
veteran's alleged stressors in service.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R.  § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

With respect to the issue of PTSD, as it is determined below 
that the veteran's inservice stressors have not been 
corroborated, affording the veteran a VA examination to 
assess whether he has PTSD would prove pointless.  Thus, the 
Board finds that a VA examination with respect to this issue 
is not necessary. 

With respect to the remaining issues on appeal, a VA 
examination with nexus opinion is not required in order to 
make a final adjudication.  McLendon v. Nicholson, 20 
Vet.App. 79 (2006), states, that in disability compensation 
(service connection) claims, VA must provide a medical 
examination [for a nexus opinion, as applicable] when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
set forth in McLendon are not met in this case. 

Initially, the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," so it is 
not necessary to obtain a VA medical opinion with regard to 
etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
In other words, absent such evidence, the Board finds that it 
is unnecessary to require the veteran to report for a VA 
medical examination or to ask a medical expert to review the 
record because any examination report or medical opinion 
could not provide competent evidence of the manifestation of 
these disabilities in service.  Moreover, given the absence 
of any competent evidence of the claimed post-service 
disabilities until many years after service, any current 
opinion provided at this point would be no more than 
speculative.  See 38 C.F.R. § 3.102 (2007) (a finding of 
service connection may not be based on a resort to 
speculation or even remote possibility).  

In this case, the Board finds that a VA medical opinion or 
examination is not necessary with regard to the question of 
etiology.  The service medical records do not reflect a 
diagnosis of diabetes mellitus, peripheral neuropathy or 
acquired psychiatric disability.  Because the evidence does 
not establish that the veteran suffered "an event, injury or 
disease in service," it is not necessary to obtain a VA 
medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  In other words, absent such evidence, the 
Board finds it unnecessary to require the veteran to report 
for a VA medical examination or to ask a medical expert to 
review the record because any examination report or medical 
opinion could not provide competent evidence of the 
manifestation of these disabilities in service.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
diabetes mellitus, type II, and organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, with an exception not applicable to this 
case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  
These diseases include chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 
C.F.R. § 3.309(e).  In addition, the United States Court of 
Appeals for the Federal Circuit has determined that a veteran 
is not precluded from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Diabetes Mellitus, Type II

The veteran is seeking service connection for diabetes 
mellitus, type II, claimed as secondary to exposure to 
herbicides while stationed in Korea.  Service treatment  
records are completely silent for findings of complaints, 
treatment, or diagnosis of diabetes mellitus, type II.  A May 
1964 service examination prior to discharge showed no 
evidence diabetes mellitus, type II.  In his contemporaneous 
medical history, the veteran did not report any symptoms 
associated with diabetes mellitus, type II.  A June 1964 
statement indicated that there was no change in the veteran's 
medical condition since the last examination.  Service 
personnel records show that the veteran was stationed in 
Korea from August 1962 to July 1963, but had no service in 
Vietnam.  

VA treatment records indicated that the veteran was first 
diagnosed with diabetes mellitus approximately in January 
2003, almost 39 years after discharge from active duty 
service.  Remaining VA treatment records continued to show 
treatment for diabetes mellitus, but these records do not 
provide an opinion as to etiology.  The veteran indicated 
that he had an Agent Orange examination at the Dallas VA 
Medical Center (VAMC).  However, when the RO requested a copy 
of the examination, in November 2005, the VAMC responded that 
no Agent Orange examination was scheduled.  

Initially, the Board observes that even though the veteran 
was in service during the applicable time period and has one 
of the enumerated diseases presumed to be caused by exposure 
to herbicides, the evidence of record does not confirm that 
the veteran served in Vietnam and, thus, presumed to have 
been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).  
The veteran's personnel and service medical records do not 
indicate service in Vietnam.  However, the veteran claimed he 
was exposed to herbicides while stationed in Korea.  As for 
exposure to herbicides outside of Vietnam, VA has information 
regarding Agent Orange used in Korea along the DMZ.  

The United States Department of Defense has confirmed that 
Agent Orange was used from April 1968 through July 1969 along 
the DMZ.   Both the 2nd and 7th Infantry Divisions, United 
States Army, had elements in the affected area at the time 
Agent Orange was being used.  The Veterans Benefits 
Administration (VBA) provided guidance in May 2003 concerning 
claims for diseases based on exposure to herbicide agents 
used in Korea during the Vietnam era.  VBA advised that 
information obtained through the Department of Defense 
disclosed that herbicide agents were used in Korea along the 
DMZ, and in particular for the period from April 1968 through 
July 1969.  Based on these facts, VBA advised that claims for 
veterans who served in Korea during this period should be 
developed for such exposure, and that if a veteran was so 
exposed, the presumptions found in 38 C.F.R. § 3.309(e) would 
apply.

Nevertheless, the veteran was not stationed in Korea during 
the period of April 1968 to July 1969 when Agent Orange was 
used.  Personnel records showed that the veteran was 
stationed in Korea from August 1962 to July 1963, five years 
prior to the time period when Agent Orange was found to be 
used in Korea.  Thus, the Board finds that the presumptive 
regulations regarding exposure to Agent Orange are not 
applicable in this case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 
3.309(e).

The Board acknowledges the veteran's statements indicating 
that he was exposed to herbicides in service and that his 
diabetes mellitus was related to his service.  However, there 
is no evidence to support the contention that the veteran was 
exposed to herbicides in service and the Board must rely on 
the findings of the United States Department of Defense.  
Further, medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical 
causation; lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Nevertheless, lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

As noted above, the service treatment records are completely 
silent as to any complaints of or treatment for diabetes 
mellitus.  The veteran has not demonstrated that he has the 
expertise required to diagnose diabetes mellitus, type II, 
and link it to service.    

The fact remains that there is no indication that diabetes 
mellitus was present in service or that it is linked to 
service.  While the veteran's contentions have been carefully 
considered, these contentions are outweighed by the absence 
of any medical evidence to support the claim.  Accordingly, 
the Board finds that the weight of the evidence is against 
the presence of a disease or injury in service, and a causal 
nexus between diabetes mellitus, type II, to service.  

In sum, as there is no evidence of diabetes mellitus while in 
service or for almost 39 years after service; nor any 
competent medical evidence linking the veteran's diabetes 
mellitus to service, the Board must also find that the 
preponderance of the evidence is against the veteran's claim 
for diabetes mellitus under a direct theory of entitlement or 
the one year presumption.  See Combee.  As the preponderance 
of the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Peripheral Neuropathy, Bilateral Upper and Lower Extremities

The veteran is also claiming entitlement to service 
connection for peripheral neuropathy, bilateral upper and 
lower extremities.  The veteran's service medical records are 
silent with respect to any complaints of or diagnosis of 
peripheral neuropathy.  The May 1964 service examination 
prior to discharge showed that the upper and lower 
extremities were evaluated as clinically normal.  In his 
contemporaneous medical history, the veteran did not report 
any symptoms associated with peripheral neuropathy.  The June 
1964 statement indicated that there was no change in the 
veteran's medical condition since the last examination.  

VA treatment records have been reviewed.  A June 2002 
EMG/Nerve Conduction Study showed that the veteran complained 
of weakness in his hands and numbness and weakness in lower 
extremities.  However, the study showed that peripheral 
neuropathy was not assessed as lower extremities were not 
tested.  However, a November 2003 VA treatment record did 
show an assessment of neuropathy.  Nevertheless, the VA 
treatment records again do not link the veteran's peripheral 
neuropathy to service. 

Initially, it appears that the veteran has claimed that his 
peripheral neuropathy is secondary to his diabetes mellitus.  
The Board notes that service connection is warranted for a 
disability, which is proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
However, in the instant case, the Board has concluded that 
service connection is not warranted for diabetes mellitus, 
type II.  Thus, as the underlying disability is not service-
connected, service connection cannot be granted for 
peripheral neuropathy on a secondary basis.  The Board notes 
that the February May 2004 VCAA notice did not address the 
information and evidence needed to establish service 
connection based on a secondary theory of entitlement.  
However, as there is no legal merit under a secondary theory 
of entitlement because the veteran is not service-connected 
for the underlying disability, the VCAA is not applicable.  
See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

In the alternative, it appears that the veteran has also 
stated that this disability is due to exposure to herbicides.  
However, as discussed above, there is no evidence that the 
veteran was exposed to herbicides while on active duty as he 
was never stationed in Vietnam and was not stationed in Korea 
during the period from April 1968 to July 1969.  Moreover, it 
does not appear that the veteran has actually been diagnosed 
with acute and subacute peripheral neuropathy, which is one 
of the enumerated disabilities listed under 38 C.F.R. § 
3.309(e) as being presumed due to herbicide exposure.  In 
sum, the presumptive regulations regarding exposure to Agent 
Orange are again not applicable.  See 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e).

Once more, the Board has carefully considered the veteran's 
contentions that his peripheral neuropathy is related to his 
service.  Nevertheless, when applying the same analysis 
above, these contentions are outweighed by the absence of any 
medical evidence to support the claim.  Accordingly, the 
Board finds that the weight of the evidence is against the 
presence of a disease or injury in service, and a causal 
nexus between peripheral neuropathy to service.  

Moreover, there is no medical evidence that peripheral 
neuropathy is directly related to the veteran's active duty 
service.  There was no evidence of peripheral neuropathy 
while in service nor is there any evidence linking any 
current back disability directly to service.  Thus, a 
preponderance of the evidence is also against the veteran's 
claim for peripheral neuropathy under a direct theory of 
entitlement.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).

Acquired Psychiatric Disability, including PTSD

The present appeal also includes the issue of entitlement to 
service connection for an acquired psychiatric disability, 
including PTSD.  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R.  § 4.125(a), a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  

The veteran's service treatment records are silent with 
respect to any diagnosis of PTSD.  A March 1964 service 
psychiatric examination indicated that the veteran was 
diagnosed with emotionally unstable personality disorder and 
recommended that he be separated from the military.  The May 
1964 service examination also showed that the veteran was 
diagnosed with an emotionally unstable personality.  

The first post service medical evidence of record are VA 
treatment records from March 2002 to August 2005, which 
showed that the veteran had been diagnosed with chronic PTSD, 
recurrent severe major depression, and anxiety disorder.  
Since there is a current diagnosis of PTSD, the Board must 
determine whether there is a corroborated inservice stressor 
to determine whether the veteran's current PTSD could be 
related to service. 

Initially, the Board notes that there is no evidence in the 
record that the veteran served in combat while stationed in 
Korea.  The veteran did not receive a combat award and there 
is nothing in the veteran's service personnel records to show 
combat.  As it is not shown the veteran engaged in combat, 
his unsupported assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet.App. 
128 (1997); Doran v. Brown, 6 Vet.App. 283 (1994).  The 
regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet.App. 163 (1996).

In a May 2005 statement, the veteran stated that in 1962 
while in Korea, his best friend was shot and killed right 
beside him. The veteran also stated that while in Korea, he 
hit a landmine while driving a two and half ton truck.  The 
rear of the truck was blown out and the truck landed on the 
veteran.  In an April 2005 VA treatment record, the veteran 
reiterated the same stressor incidents.  Further, in an 
October 2005 statement, the veteran provided that he only 
could remember that his friend's name was Tex, but he did not 
know his real name.  He also indicated that the year was 
1963, but he did not know the exact month.  He also again 
stated that he while driving a vehicle, he was blown up by a 
land mine.  However, no further information was given 
concerning this incident.  In a January 2007 letter, the RO 
requested more specific details concerning these events, such 
as dates, places, the veteran's unit and full names of 
individuals who witnessed or were involved in the event.  The 
veteran did not respond to this letter.  As the veteran's 
stressor experiences were stated in general terms without 
specific incidents during a specific time, in March 2007, the 
RO made a formal finding that the veteran had not provided 
sufficient information to confirm a stressor.    

The Board notes that the veteran also submitted lay 
statements from his wife and daughter, which essentially 
described the veteran's psychiatric symptoms and behavior 
since service, and again reiterated the veteran's statements 
concerning his stressors.  However, as neither of these 
persons knew the veteran when he was in Korea, they are 
unable to corroborate his stressor incidents as the do not 
have first hand knowledge.

In sum, the veteran has not provided sufficient details of 
his alleged stressor incidents to allow for verification.  He 
is unable to remember names of individuals involved, nor has 
he reported specific time frames to allow for verification.  
He initially indicated that the alleged incident where his 
friend was killed occurred in 1962 and then he said it 
occurred in 1963.  Further, significantly, the veteran's 
service treatment records are silent with respect to any 
injuries that could be due to a truck being blown up by a 
landmine.  The Board also finds it significant that neither 
of these incidents were mentioned by the veteran at the March 
1964 service psychiatric examination.  

As already noted, the veteran did not participate in combat 
with the enemy and the veteran has not furnished details of 
alleged stressors to allow for an attempt to verify such 
claimed stressors.  Thus, even though there is medical 
evidence that the veteran does suffer from PTSD, his claim 
must fail since there is no competent evidence that any PTSD 
is related to a verified stressor.  A diagnosis of PTSD which 
is based on an examination which relied upon an unverified 
history is inadequate.  See West v. Brown, 7 Vet.App. 70, 77-
78 (1994).  Service connection for PTSD must be denied as 
there is no evidence that any current PTSD that the veteran 
suffers from is related to any stressors that occurred during 
his active duty service.

The Board recognizes that the veteran has also been diagnosed 
with an acquired psychiatric disability, which has been 
described as major depression as well as anxiety disorder.  
However, it is highly significant that service medical 
personnel were not of the opinion that an acquired 
psychiatric disability was present in service.  Rather, the 
veteran was diagnosed with a personality disorder, and 
personality disorders are not diseases or injuries for the 
purposes of service connection.  38 C.F.R. § 3.303(c), 4.9; 
see also Winn v. Brown, 8 Vet.App. 510, 516 (1996).  Further, 
importantly, there is no medical evidence linking the 
veteran's current psychiatric disability to his service.  
Moreover, as it was many years after service before medical 
evidence of an acquired psychiatric disability, there is no 
supporting evidence of a continuity of pertinent 
symptomatology.

The Board acknowledges the veteran's statements as well as 
statements from his wife and daughter indicating that he had 
psychiatric problems related to service.  However, as 
previously noted, medical evidence is generally required to 
establish a medical diagnosis or to address questions of 
medical causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  
Nevertheless, lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, No. 
07-7029, slip op. at 7 (Fed. Cir. July 3, 2007); see Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

Here, the veteran is competent to say that he experienced 
symptoms and his wife and daughter are competent to describe 
the veteran's behavior.  However, the Board does not believe 
that an acquired psychiatric disability is subject to lay 
diagnosis.  The veteran, his wife and daughter have not 
demonstrated that they have the expertise required to 
diagnose an acquired psychiatric disability and link any 
current acquired psychiatric disability to service.  While 
the lay statements and veteran's contentions have been 
carefully considered, these contentions are outweighed by the 
lack medical evidence of record to support his claim.
 
In conclusion, the preponderance of the evidence is against 
finding that any acquired psychiatric disability, including 
PTSD, is related to the veteran's active duty service.  As a 
preponderance of the evidence is against the claim for 
service connection, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107. 


ORDER

Service connection is not warranted for diabetes mellitus, 
type II, for peripheral neuropathy of the bilateral upper and 
lower extremities, or for an acquired psychiatric disability, 
including PTSD.  The appeal is denied as to all issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


